DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Office Action is in response to Amendments filed 06/04/2021.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inohara (US 7,994,641 B2).
Regarding claim 1, Inohara discloses a method comprising:
forming a first through via (16 in Fig. 6A) extending from a first side (top side) of a semiconductor substrate (combination of 10 and 14) into the semiconductor substrate;
after the first through-via is formed, etching the semiconductor substrate from a second side of the semiconductor substrate to form a first through-opening (opening formed in the transition from Fig. 7A to Fig. 7B), wherein the first side and the second side are opposite sides of the semiconductor substrate;
filling the first through-opening with a dielectric material (22a in Fig. 9A) to form a dielectric region; and forming a second through-via (20 in Fig. 10) penetrating through the dielectric region.
Regarding claim 2, as Applicant has not yet claimed any particular device orientation and the device of Inohara is operable on its side, when the device of Inohara is on its side, at a time after the second through-via is formed, a layer of the dielectric material will overlap both the semiconductor substrate and the first through-via.
Regarding claim 3, the second through-via has a portion level with the layer of the dielectric material (see Fig. 10).

	etching the dielectric region to form a second through-opening (see transition from Fig. 9A to Fig. 9B), wherein a portion of the dielectric region inside the semiconductor substrate is removed by the etching the dielectric region (topmost portion of 22a in Fig. 9A); and
	filling the second through-opening with a conductive material to form the second through-via (see Fig. 10).
Regarding claim 5, after the etching the dielectric region, a conductive pad (42) underlying the semiconductor substrate (as no specific orientation is required, the “top” of the substrate can be considered opposite to how it is shown in Fig. 9B) is exposed, and the filling the second through-opening comprises plating from the conductive pad (see Fig. 10).
Regarding claim 6, before the filling the first through-opening with the dielectric material, there is formed a conductive ring (24 in Fig. 9A) in the first through-opening, wherein the conductive ring is on a sidewall of the semiconductor substrate facing the first through-opening.
Regarding claim 8, the first side of the semiconductor substrate can be considered a “front side” of the semiconductor substrate, with an active device (transistor 30, 32, 34, 36) formed at a front surface of the semiconductor substrate.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inohara as applied to claim 1 above, and further in view of Dubin (US 2014/0231986 A1).
Regarding claim 7, Inohara does not disclose that dielectric material in the first through-opening is a polymer. However, it is well known in the art to use polymers as the dielectrics inside such through-openings (¶ 0036 of Dubin). There is a benefit to using polymers in that they can be applied by spray .
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inohara as applied to claim 1, above, and further in view of Lee (US 2006/0183286 A1).
Regarding claim 9, Inohara discloses that the first through-opening extends into the semiconductor material of the semiconductor substrate, but Inohara does not disclose that the first through-via extends into the semiconductor material of the semiconductor substrate. However, it is known to form such through-vias to extend into semiconductor materials (¶ 0007 of Lee). There is a benefit to such a configuration in that it allows for a greater contact surface between the through-via and the underlying source/drain region (id.). It would have been obvious to extend the first through-via into the semiconductor material of the semiconductor substrate for this benefit. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inohara as applied to claim 1 above, and further in view of Woo et al. (US 6,657,304 B1).
Regarding claim 10, Inohara further discloses after forming the first through-opening and before the filling the first through-opening with the dielectric material:
forming a conductive ring (24a in Fig. 4B) in the first through-opening. Inohara does not disclose the formation of an isolation ring as claimed. However, it is known in the art to form isolation rings (144 in Fig. 4 of Woo) as the outermost layer in a through-opening. There is a benefit to such isolation rings in that they prevent diffusion of metals to dielectric layers during operation. It would have been obvious to one having ordinary skill in the art at the time of the invention to form an isolation ring in the first through-opening of Inohara, wherein the isolation ring is on a sidewall of the semiconductor substrate and encircled the conductive ring, for this benefit.
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo et al. (US 2012/0261826 B2) in view of Woo et al. (US 6,657,304 B1).
Regarding claim 18, Kuo discloses a method comprising:
forming a first through-via (left 126 in Fig. 7) penetrating through a semiconductor substrate (combination of 103 and 124);
forming a second through-via (150) penetrating through the semiconductor substrate wherein the second through-via is separated from the semiconductor substrate by a dielectric region (112) and a conductive ring (151);
forming a first redistribution line (redistribution line (not shown) connected to the first through-via in the region between underneath that A-A’ line in Fig. 9; although the first redistribution line is not shown, Kuo discloses that the connection 125 directly contacting the first through-via in Fig. 7 may be a multilayer structure comprising redistribution lines at various levels (¶ 0034));
forming a plurality of redistribution lines at a same level (redistribution lines between line A-A’ and B-B’ in Fig. 9), wherein the plurality of redistribution lines comprise: 
a second redistribution line (redistribution line coupled to 150 in Fig. 9) contacting the first through-via; and
a third redistribution line (the redistribution line (not shown) which is between A’A’ and B’B’ and coupled to the first redistribution line), wherein the first redistribution line is electrically coupled between the first through-via and the third redistribution line. 
Kuo does not disclose a dielectric ring in contact with the semiconductor substrate and the first through-via. However, it is known in the art to form dielectric rings (144 in Fig. 4 of Woo) as the outermost layer in a through-opening. There is a benefit to such dielectric rings in that they prevent diffusion of metals to bulk dielectric layers during operation. It would have been obvious to one having ordinary skill in the art at the time of the invention to form a dielectric ring in around the first through-via of Kuo, wherein the dielectric ring is on a sidewall of the semiconductor substrate and in contact with the first through-via for this benefit.
Regarding claim 19, Kuo further discloses forming an isolation ring (114 in Fig. 7) separating the conductive ring from the semiconductor substrate.
Regarding claim 20, Kuo discloses that the first through-via and the second through-via are formed in separate formation processes (see Figs. 2-7).
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.
Applicant argues that claims 11-17 are drawn to Species B by arguing certain features of Figure 1 and 3. This argument is not persuasive as the Species are not directed to figures, but claims. Applicant would need to present arguments germane to claim 11 and its dependent claims. Claim 11 explicitly states that the first through-via and the through-opening are formed from the same front side of the substrate, which is Species A.
Applicant further argues that it “is beyond reasonable point” (sic) to interpret a semiconductor substrate as comprising a dielectric layer. This argument is not persuasive as Examiner’s interpretation is in accordance with the plain and ordinary meaning of the term in the art. As one of myriad examples, Assefa et al. (US 2010/0038736 A1) discloses that “[t]he semiconductor substrate includes an insulator layer 10 and a first silicon layer 20L.” The Examiner’s interpretation is therefore reasonable.
Applicant further argues that the buffer layer 24 of Inohara in not “formed of a conductive material.” This argument is not persuasive as Applicant acknowledges that the buffer layer may be made of tungsten carbide, which is a conductive material (see, e.g., ¶ 0042 of Reiber (US 2007/0085085) which states “metals like tungsten carbide (e.g., electrical conductors)”).
Applicant further argues that the references do not disclose penetrating through the semiconductor substrate, only into the semiconductor substrate. This argument is not persuasive as Applicant has not yet claimed that certain components penetrate completely through the semiconductor substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893